DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 11/20/2019 is a national stage entry of PCT/US18/34059, with an International Filing Date of 5/23/2018. PCT/US18/34059 claims Priority from Provisional Application 62/511,704, filed 5/26/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 4/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
practically applied, and are sufficient to ensure that the claims amount to significantly more than the natural principles themselves. In the instant case, the “natural principles” include: the expression levels and methylation status of the genes: ALK, HIF3, TRAF7, PTK6, TNFRSF10C, NCAM1, CHL1, F7, CCDC92, SLC9A3, IRS4; in squamous cell carcinoma (SCC) compared to non-invasive and metastatic SCC.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful.
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. If yes, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.
Claim elements that are not judicial exceptions include the acts of determining, measuring, comparing to other values, a generic quantitative assay, and a generic kit. The latter two are generic since they are not claimed with limitations that specify they use or contain a specific reagent (e.g. a specific antibody). According to the most recent guidance, to be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). In other words, does the claim amount to significantly more than the exceptions themselves (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). Limitations that were found not to be significantly more when recited in a claim with a judicial exception include well-understood, routine, and conventional activities previously known to the industry and specified at a high level of generality (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 3, Paragraph, first).
Recently, in Univ of Utah v Ambry v Myriad (Fed Cir 2014) the court looked to the claims to find any “non-patent-ineligible elements” sufficient to “transform the nature of the claim into a patent-eligible application.” Here, the claims require various physical transformations, including hybridizing the gene probe; amplification of the gene; and sequencing the gene. However, according to the appellate panel, those transformations are insufficient - primarily because those steps “set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad’s patent applications” and are the activities that a scientist would have relied upon to achieve the goals of the invention. In the present case, the active method steps set forth well-understood routine and conventional activity engaged in by scientists and are the activities that a scientist would have relied upon to achieve the goals of the invention.
The Court in in Ariosa Diagnositcs vs Sequenom. (2014-1139, 2014-1144) reiterated the two-step analysis required by Mayo and Alice,namely "determin[ing] whether the claims at issue are directed to a patent-ineligible concept" and, if so, "consider[ing] the elements of each claim both individually and ’as an ordered combination' to determine whether additional elements 'transform the nature of the claim' into a patent-eligible application the court went on to point out that the claimed method "begins and ends with a natural phenomenon," i.e., the presence of cffDNA in maternal blood and the diagnostic implications that can be made by correlating that cffDNA with paternally inherited nucleic acid. Thus, the court concluded that the claims of the '540 patent satisfy the first step of the analysis laid out in Alice because they are "directed to matter that is naturally occurring." The Court next evaluated the second step of the analysis to determine whether the remaining elements of the claims in the '540 patent "transform" the natural phenomenon into a patent-eligible application. Despite the presence of claims to particular methods for amplifying, detecting, and correlating cffDNA with paternally inherited nucleic acid, the Court concluded that the claims were insufficient to integrate the naturally occurring material into a patent-eligible application. The Court stated that the method steps involving standard PCR amplification and gel electrophoresis are “not new and useful.” Thus, the specific methods recited in the claims were considered "routine and conventional.”
The Federal Circuit also addressed preemption and found that because these method claims were deemed subject matter ineligible, the concern of preemption, i.e., whether the methods preclude alternative methods in the same field but outside the scope of the claims, was moot. The Court further stated that "[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Court further noted that "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."
The Court rejected Sequenom’s arguments that the claimed methods would not preclude alternative methods, and, therefore, would not preempt the field. The Court explained that the questions of preemption are inherent in subject matter eligibility analysis, and when the claims fail the Mayo test, the question of preemption would not arise.
The present claims are directed to a process so Step 1 is satisfied.
The present claims are directed to a judicial exceptions. The claims recite “natural phenomena” as a limiting element.
 The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).
The claims are recited at a high level of generality and there are no meaningful limitations here, e.g., the claim merely requires assessing in a cell the expression and methylation state of several known genes.
In addition, all of the additional claim elements listed are well-understood, routine, and conventional in this art.  Huang et al. “Epigenetic deregulation of the anaplastic lymphoma kinase gene modulates mesenchymal characteristics of oral squamous cell carcinomas,” Carcinogenesis vol.34 no.8 pp.1717–1727, 2013. Teaches the measuring of these genes in these cells.
Thus, the assays steps were well-understood, purely conventional routine procedures.
The step of “assessing the risk of progression" is drawn to an abstract idea. The Federal Circuit in Association for Molecular Pathology v PTO and Myriad) stated the methods of "comparing" or "analyzing" sequences to be patent-ineligible as directed to abstract ideas, (page 56 in Association for Molecular Pathology v PTO and Myriad).
The Court in Diamond v Diehr (450 U. S. 175, 185 (1981)) pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it found the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole. Those steps included “installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly re- calculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time.” Id., at 187. These other steps apparently added to the formula something that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.
The process in Parker v. Flook, (437 U. S. 584, 585-587 (1978)), (held not patentable) provided a method for adjusting “alarm limits” in the catalytic conversion of hydrocarbons. The claimed process amounted to an improved system for updating those alarm limits through the steps of: (1) measuring the current level of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit values. 437 U. S., at 585-587. The Court, as in Diehr, pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it characterized the claimed process as doing nothing other than “provid[ing] a[n unpatentable] formula for computing an updated alarm limit.” Flook, supra, at 586. Unlike the process in Diehr, it [claim] did not contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm limit.” Diehr, supra, at 192, n. 14; see also Flook, 437 U. S., at 586. And so the other steps in the process did not limit the claim to a particular application. Moreover, “[t]he chemical processes involved in catalytic conversion of hydrocarbons[,] ... the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that alarm limit values must be recomputed and readjusted, and the use of computers for ‘automatic monitoring-alarming’” were all “well known,” to the point where, putting the formula to the side, there was no “inventive concept” in the claimed application of the formula. Id., at 594. “[P]ost-solution activity” that is purely “conventional or obvious,” the Court wrote, “can[not] transform an unpatentable principle into a patentable process.” Id., at 589, 590.
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer."
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea. If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The Court in Diehr, Flook, and Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula. In the present claims there are no active method steps that transfo the process into an inventive application of the formula.
In the present claims there are no other active method steps that transform process into an inventive application of detecting the expression level or methylation status in SCC.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. “Epigenetic deregulation of the anaplastic lymphoma kinase gene modulates mesenchymal characteristics of oral squamous cell carcinomas,” Carcinogenesis vol.34 no.8 pp.1717–1727, 2013.
Claim 1 is directed towards a method of detecting assessing risk of progression, tissue invasion and/or metastasis in a subject having a squamous cell carcinoma comprising assessing, in a cell containing sample from said subject, the methylation status of one or more of the following promoter regions, or the expression of one or more of the following genes:
ALK, HIF3, TRAF7, PTK6, TNFRSF10C, NCAM1, CHL1, F7, CCDC92, SLC9A3, IRS4;
wherein hypomethylation or overexpression, compared to a subject with stable, non- invasive and or non-metastatic squamous cell carcinoma, of one or more said promoters indicates greater than average risk of progression and/or metastasis.
Huang teaches testing biological samples from 124 oral squamous cell carcinomas (OSCC) patients. 
ALK which we found to be frequently in a hypomethylated state in Met tumors relative to Non-met tumors.
Huamg asses the following genes from met and non-met samples for hypomethylation, ALK, HIF3, TRAF7, PTK6, TNFRSF10C, NCAM1, CHL1, F7, CCDC92, SLC9A3, IRS4; see the Supplemental.
Claims 1, 4-7, and 10 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Epigenetic deregulation of the anaplastic lymphoma kinase gene modulates mesenchymal characteristics of oral squamous cell carcinomas,” Carcinogenesis vol.34 no.8 pp.1717–1727, 2013 as applied to claims 1, 4-7, and 10 above; in view of Gonzales et al. “Abstract 3582: Epiderma I growth f actor receptor and anaplastic lymphoma kinase bypass signaling in oral squamous cell carcinoma in vivo,” Cancer Res (2015) 75 (15_Supplement): 3582 published August 1, 2015.
Claim 2 is directed towards also the assessment of EGFR. 
Huang teaches testing biological samples from 124 oral squamous cell carcinomas (OSCC) patients. Huang shows that ALK was found to be frequently in a hypomethylated state in Met tumors relative to Non-met tumors. Huamg also asses the following genes from met and non-met samples for hypomethylation, ALK, HIF3, TRAF7, PTK6, TNFRSF10C, NCAM1, CHL1, F7, CCDC92, SLC9A3, IRS4; see the Supplemental. This shows these biomarkers are used to asses the metathesis in OSCC. Huang doesn’t discuss the EGFR pathway.
Gonzales shows that EGFR over-expression is an early event in OSCC however therapies targeting EGFR have had dismal results. Our studies showed hypomethylation of Anaplastic Lymphoma Kinase (ALK) correlates with metastatic OSCC. Based upon these findings, we hypothesize that simultaneous targeting of both ALK and EGFR in OSCC will yield greater anti-tumor activity than single drug therapies. Our objective was to assess expression and activation of EGFR and ALK signaling pathways in response to therapies targeting EGFR and/or ALK in vitro and in mouse OSCC xenograft models. Expression of total and activated EGFR and ALK was analyzed. Therefore, Gonzales concluded that OSCC with active EGFR and ALK signaling are responsive to combination treatments targeting ALK and EGFR resulting in more efficacious anti-tumor effects than single drug therapies. 
The combination of Huang and Gonzales shows that when a cancer patient has OSCC they must be profiled for disease state, and to access the patient for metastatic cancer one can look at hypomethylation of ALK and the other genes listed in claim 1. Moreover, in order to treat the metastatic patient, one must look at both ALK and EGFR, and in the case where ALK is hypomethylated and EGFR is overexpressed then treatment with TAE684 (ALK inhibitor) and Gefitinib (EGFR inhibitor) is indicated for slowing tumor growth. Therefore, the combination of the 2 references show that the instant invention was prima facie obvious at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Epigenetic deregulation of the anaplastic lymphoma kinase gene modulates mesenchymal characteristics of oral squamous cell carcinomas,” Carcinogenesis vol.34 no.8 pp.1717–1727, 2013 and Gonzales et al. “Abstract 3582: Epiderma I growth f actor receptor and anaplastic lymphoma kinase bypass signaling in oral squamous cell carcinoma in vivo,” Cancer Res (2015) 75 (15_Supplement): 3582 published August 1, 2015 as applied to claims 1-2, 4-7, 10-15, 17 above; in view of Guerrero et al. US 2013/0071842 A1 published March 21, 2013.
The combination of Huang and Gonzales shows that when a cancer patient has OSCC they must be profiled for disease state, and to access the patient for metastatic cancer one can look at hypomethylation of ALK and the other genes listed in claim 1. Moreover, in order to treat the metastatic patient, one must look at both ALK and EGFR, and in the case where ALK is hypomethylated and EGFR is overexpressed then treatment with TAE684 (ALK inhibitor) and Gefitinib (EGFR inhibitor) is indicated for slowing tumor growth.
These referenced do not however show the use of saliva as the sample, claim 3. 
Guerrero teaches [0049] utilization of an unbiased genome-wide DNA methylation platform to uncover differentially methylated genes in OSCC. Guerrero successfully implemented a novel approach that combines high-density promoter methylation platforms, together with publicly available methylation and gene expression array data, to identify novel hypermethylated genes in OSCC and HNSCC. These candidate genes can be used in diagnostic panels for early detection of OSCC and HNSCC in tissue and saliva from patients from countries with different PAR due to tobacco and alcohol use. Guerrero also looks at the hypomethylation, see [0076]. Guerrero shows that the method is better as the use of saliva is non-invasive and able to be used for early detection.
The combination of Huang and Gonzales shows that when a cancer patient has OSCC they must be profiled for disease state, and to access the patient for metastatic cancer one can look at hypomethylation of ALK and the other genes listed in claim 1. Moreover, in order to treat the metastatic patient, one must look at both ALK and EGFR, and in the case where ALK is hypomethylated and EGFR is overexpressed then treatment with TAE684 (ALK inhibitor) and Gefitinib (EGFR inhibitor) is indicated for slowing tumor growth. Therefore, the combination of the 2 references show that the instant invention was prima facie obvious at the time of filing.
Adding Guerrero renders the claims directed to saliva obvious as one would look to use the method for looking at the genes as the method is non-invasive. Therefore, the combination of the 3 references show that the instant invention was prima facie obvious at the time of filing.
In regards to claims 8-9, 16, 18-19.
In regards to claim 8, requiring a non-human, Gonzales shows the method is viable in mice. As the reference uses mice.
In regards to claim 9 to repeated assessment. One would asses the cancer while treatment is continuing to see if the tumor is changing over time. This is standard practice.
In regards to claim 16 directed to treatment of the site, or local treatment. This seems to be a simple design choice that is irrelevant to patentability. If not, please provide a rationale. 
In regards to claim 18-19, to multiple administrations of the inhibitors, this also seems to be a design choice based on the patient to be treated and the dose that would provide an effective treatment. Cancer treating drugs are doses based on tumor response and toxicity. This seems to be a simple design choice that is irrelevant to patentability. If not, please provide a rationale.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629